internal_revenue_service department of the treasury index nos washington dc person to contact telephone number refer reply to date cc ebeo br6 plr-108020-99 aug taxpayer dear this is in reply to your letter dated date requesting a ruling on behalf of taxpayer concerning the federal_income_tax treatment of benefits received by current or future equity partners under taxpayer's long term disability plan the plan taxpayer a law firm organized as a partnership maintains the plan the plan covers equity partners who are self-employed owners of the taxpayer and employees of the taxpayer including non-equity partners associates staff attorneys administrative personnel and staff previously the taxpayer has always paid -of the monthly premium contributions on behalf of the employees including the non-equity partners conversely equity partners have always paid of their own monthly insurance premiums due under the plan with after-tax earnings taxpayer has amended the plan to provide that employees of the taxpayer who are non-equity partners will begin to pay of their own monthly insurance-premiums under the plan with after-tax earnings taxpayer will continue to make of the monthly premium insurance payments on behalf of all other groups of employees covered under the plan equity partners will continue to make of their own monthly premium payments with after-tax earnings_of those who currently are or who become non-equity partners some will remain non-equity partners indefinitely while other non-equity partners will subsequently be elected equity partners some non- equity partners have been elected to become equity partners in each of the past three years and it is certain that one or more non-equity partners will become equity partners in the current and in future years for any non-equity partner who became an equity partner prior to calendar_year the taxpayer ceased making contributions to the plan on his or her behalf effective as of the date the individual became an equity partner therefore as of the date the individual became an equity partner the individual began making his or her own monthly premium payments with after-tax earnings for non-equity partners who become equity partners after the effective date of the plan amendment the individual will have already begun making his or her own premium payments with after-tax earnings as a non-equity partner and will therefore continue to pay his or her own monthly premium payment as an equity partner you have requested a ruling that benefit payments made under the plan to any current or future equity partner will not be includible in whole or part in the equity partner's gross_income in the year payments are received sec_61 of the internal_revenue_code the code provides that generally gross_income means all income from whatever source derived sec_104 of the code provides a in general -- except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include -- amounts received through accident_or_health_insurance or through an arrangement having the effect of accident_or_health_insurance for personal injuries or sickness other than amounts received by an employee to the extent such amounts a are attributable to contributions by the employer which were not includible in the gross_income of the employee or b are paid_by the employer emphasis added - equity partners of the taxpayer are not employees nor otherwise deemed to be employees with respect to accident_and_health_insurance under the plan see revrul_85_121 1985_2_cb_57 and revrul_82_196 c b because benefits received by equity partners from the plan are not received by an employee for purposes of the parenthetical limitation to sec_104 the benefits are excludable from the equity partners' gross incomes provided the amounts were not attributable to deductions allowed under sec_213 for a prior taxable_year no opinion is expressed or implied concerning the tax consequences of the plan under any other provision of the code or regulations other than those specifically stated above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours harry beker chief branch no office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for sec_6110 purposes
